DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application, claims 14 and 15 are withdrawn from consideration due to Applicant’s election.  
Amendments to claims 2 and 17, filed on 6/30/2021, have been entered in the above-identified application.


WITHDRAWN REJECTIONS
The 35 U.S.C. §112, 2nd paragraph rejection of claims 2 and 17 made of record in the office action mailed 3/30/2021, page 3, paragraph 5 has been withdrawn due to Applicant’s amendment in the response filed 6/30/2021.


REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1-5, 7-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waid et al. (US Patent Application No. 2010/0075132) in view of Nakayama et al. (US Patent Application No. 2013/0244013) and Shirai et al. (US Patent Application No. 2010/0080990).
Regarding claim 1, Waid et al. teach a multilayer pressure sensitive adhesive assembly (page 1, paragraphs [0004], [0009]) comprising a polymeric foam layer (page 1, paragraph [0009], page 5, paragraph [0059]) and a first pressure sensitive adhesive layer adjacent to the polymeric foam layer (page 1, paragraphs [0004], [0009], page 5, paragraph [0059]), wherein the first pressure sensitive adhesive comprises a) a linear block copolymer having the formula M – (G)p, wherein M is a rubbery block comprising a polymerized conjugated diene, a hydrogenated derivative of a polymerized conjugated diene, or combinations thereof (page 1, paragraph [0006], page 3, paragraphs [0036], [0037]); wherein each G is a glassy block comprising a polymerized monovinyl aromatic monomer (page 1, paragraph [0006]); and wherein p is 1 or 2 (page 3, paragraph [0036]); b) at least one hydrocarbon tackifier (page 1, paragraph [0007], page 3, paragraph [0043]); d) a multi-arm block copolymer having the formula Sq-Z, wherein (i) S represents an arm of the multi-arm block copolymer and each arm independently has the formula G-N, (ii) q represents the number of arms and is a whole number of at least 3, and (iii) Z is the residue of a multifunctional coupling agent (page 1, paragraph [0005]), wherein each N is a rubbery block comprising a polymerized conjugated diene, 
Waid et al. fail to teach wherein the polymeric foam comprises a plurality of activated carbon particles distributed therein.  However, Nakayama et al. teach a multilayer pressure sensitive adhesive assembly comprising a polymeric foam layer and a first pressure sensitive adhesive layer adjacent to the polymeric foam layer (page 1, paragraph [0010], page 8, paragraphs [0091], [0092]), wherein the polymeric foam comprises a plurality of activated carbon particles distributed therein (page 9, paragraphs [0101], [0102], page 10, paragraph [0107]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the activated carbon particles of Nakayama et al. in the polymeric foam layer of Waid et al. in order to color the foam and develop desirable design or optical properties (Nakayama et al., page 9, paragraph [0102], page 10, paragraph [0107]).
Waid et al. fail to teach wherein the first pressure sensitive adhesive comprises c) a (meth)acrylate copolymer having a Tg higher than 25°C and a weight average molecular weight (Mw) comprised between 1000 and 100.000 Daltons, and comprising: (i) (meth)acrylic acid ester monomer units having a Tg higher than 25°C when homopolymerized; and (ii) optionally, monofunctional ethylenically unsaturated comonomer units.  However, Shirai et al. teach a multilayer pressure sensitive adhesive assembly comprising a first pressure sensitive adhesive layer (page 1, paragraph [0017]), wherein the first pressure sensitive adhesive comprises a (meth)acrylate copolymer having a Tg of 30 to 100°C which reads on Applicant’s claimed range of 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the (meth)acrylate copolymer of Shirai et al. in the first pressure sensitive adhesive of Waid et al. in order to provide an improvement in adhesiveness and allow the oligomer to move easily in the pressure adhesive layer (Shirai et al., page 3, paragraphs [0028], [0030]).
Regarding claim 2, Waid et al. fail to teach wherein the activated carbon particles have an individual specific surface area comprises between 100 and 2000 m2/g, when measured according to the BET nitrogen absorption test method.  However, Nakayama et al. teach a multilayer pressure sensitive adhesive assembly comprising a polymeric foam layer and a first pressure sensitive adhesive layer adjacent to the polymeric foam layer (page 1, paragraph [0010], page 8, paragraphs [0091], [0092]), wherein the polymeric foam comprises a plurality of activated carbon particles distributed therein (page 9, paragraphs [0101], [0102], page 10, paragraph [0107]).
Nakayama et al. do not disclose wherein the activated carbon particles have an individual specific surface area comprises between 100 and 2000 m2/g, when measured according to the BET nitrogen absorption test method.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in surface area involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the carbon particles surface area of Nakayama et al. in order to color the foam and develop 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the activated carbon particles of Nakayama et al. in the polymeric foam layer of Waid et al. in order to color the foam and develop desirable design or optical properties (Nakayama et al., page 9, paragraph [0102], page 10, paragraph [0107]).
Regarding claim 3, Waid et al. fail to teach wherein the amount of activated carbon particles in the polymeric foam is comprises between 1 wt% and 25 wt%, based on the weight of the polymeric foam.  However, Nakayama et al. teach a multilayer pressure sensitive adhesive assembly comprising a polymeric foam layer and a first pressure sensitive adhesive layer adjacent to the polymeric foam layer (page 1, paragraph [0010], page 8, paragraphs [0091], [0092]), wherein the polymeric foam comprises a plurality of activated carbon particles distributed therein (page 9, paragraphs [0101], [0102], page 10, paragraph [0107]).
Nakayama et al. do not disclose wherein the amount of activated carbon particles in the polymeric foam is comprises between 1 wt% and 25 wt%, based on the weight of the polymeric foam.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of carbon particles in Nakayama et al. in order to color the foam and develop desirable design or optical properties (Nakayama et al., page 9, paragraph [0102], page 10, paragraph [0107]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the activated carbon particles of Nakayama et al. in the polymeric foam layer of Waid et al. in order to color the foam and develop desirable design or optical properties (Nakayama et al., page 9, paragraph [0102], page 10, paragraph [0107]).
Regarding claim 4, Waid et al. teach wherein the polymeric foam comprises a polymer base material selected from the group consisting of polyacrylates, polyurethanes and polyethylene (page 5, paragraph [0059]).
Regarding claim 5, Waid et al. teach wherein the polymeric foam comprises a polymer base material selected from the group consisting of polyacrylates (page 5, paragraph [0059]).
Regarding claim 7, Waid et al. teach wherein the rubbery block M of the linear block copolymer having the formula M – (G)p comprise a conjugated diene selected from the group consisting of isoprene, butadiene and combinations thereof (page 1, paragraph [0006], page 2, paragraph [0024], page 3, paragraph [0037]).
Regarding claim 8, Waid et al. teach wherein at least one glassy block G of the linear block copolymer having the formula M – (G)p, is a mono vinyl aromatic monomer selected form the group consisting of styrene, styrene-compatible blends and combinations thereof (page 1, paragraph [0006], page 2, paragraph [0025], page 3, paragraph [0038]).
Regarding claim 9, Waid et al. fail to teach wherein the (meth)acrylate copolymer comprises: a) from 85 to 99.9 weight percent of (meth)acrylic acid ester monomer units having a Tg higher than 25°C and b) optionally, from 0.1 to 15 weight percent, of 
Waid et al. does not disclose wherein the (meth)acrylate copolymer comprises: a) from 85 to 99.9 weight percent of (meth)acrylic acid ester monomer units having a Tg higher than 25°C and b) optionally, from 0.1 to 15 weight percent, of monofunctional ethylenically unsaturated comonomer units; wherein the weight percentages are based on the total weight of the (meth)acrylate copolymer.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of (meth)acrylic acid ester monomer units in order to provide an improvement in adhesiveness and allow the oligomer to move easily in the pressure adhesive layer (Shirai et al., page 3, paragraphs [0028], [0030]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the (meth)acrylate copolymer of Shirai et al. in the first pressure sensitive adhesive of Waid et al. in order to provide an improvement in adhesiveness and allow the oligomer to move easily in the pressure adhesive layer (Shirai et al., page 3, paragraphs [0028], [0030]).
Regarding claim 10, Waid et al. wherein the rubbery blocks N of the multi-arm block copolymer having the formula Sq-Z comprise a conjugated diene selected from the group consisting of isoprene, butadiene or combinations thereof (page 2, paragraphs [0020], [0024]).
Regarding claim 11, Waid et al. teach wherein at least one of the glassy blocks of the multi-arm block copolymer having the formula Sq-Z is a monovinyl aromatic monomer selected from the group consisting of styrene, styrene-compatible blends, and combinations thereof (page 2, paragraphs [0021], [0025]).
Regarding claim 12, Waid et al. teach wherein the first pressure sensitive adhesive comprises a) a linear block copolymer having the formula M – (G)p, wherein M is a rubbery block comprising a polymerized conjugated diene, a hydrogenated derivative of a polymerized conjugated diene, or combinations thereof (page 1, paragraph [0006], page 3, paragraphs [0036], [0037]); wherein each G is a glassy block comprising a polymerized monovinyl aromatic monomer (page 1, paragraph [0006]); and wherein p is 1 or 2 (page 3, paragraph [0036]); b) at least one hydrocarbon tackifier (page 1, paragraph [0007], page 3, paragraph [0043]); d) a multi-arm block copolymer having the formula Sq
Waid et al. do not disclose wherein the first pressure sensitive adhesive comprises a) from 20 wt% to 80 wt% of a linear block copolymer having the formula M – (G)p, based on the weight of the first pressure sensitive adhesive; and b) from 20 wt% to 70 wt% of the hydrocarbon tackifier(s), based on the weight of the first pressure sensitive adhesive; c) from 3 wt% to 25 wt% of the (meth)acrylate copolymer, based on the weight of the first pressure sensitive adhesive; d) from 1 wt% to 15 wt% of the optional multi-arm block copolymer having the formula Sq-Z, based on the weight of the first pressure sensitive adhesive.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of a-d in Waid et al. in order to arrive at useful adhesives and tapes (Waid et al., page 1, paragraph [0003]).
Regarding claim 13, Waid et al. teach wherein the multilayer pressure sensitive adhesive assembly is obtained by melt co-extrusion of the polymeric foam layer and the first pressure sensitive adhesive layer (page 5, paragraph [0069]).
Regarding claim 16, Waid et al. teach wherein at least one glassy block G of the linear block copolymer having the formula M – (G)p, is a mono vinyl aromatic monomer selected from the group consisting of styrene, styrene-compatible blends, and combinations thereof (page 1, paragraph [0006], page 2, paragraph [0025], page 3, paragraph [0038]).
Regarding claim 17, Waid et al. fail to teach wherein the (meth)acrylate copolymer comprises: c) from 85 to 99.9 weight percent of (meth)acrylic acid ester monomer units having a Tg higher than 25°C, wherein the (meth)acrylic acid ester 
Shirai et al. do not disclose wherein the (meth)acrylate copolymer comprises: c) from 85 to 99.9 weight percent of (meth)acrylic acid ester monomer units having a Tg higher than 25°C, wherein the (meth)acrylic acid ester monomer units are selected from the group consisting of isobornyl (meth)acrylate, tert-butyl acrylate, methyl 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the (meth)acrylate copolymer of Shirai et al. in the first pressure sensitive adhesive of Waid et al. in order to provide an improvement in adhesiveness and allow the oligomer to move easily in the pressure adhesive layer (Shirai et al., page 3, paragraphs [0028], [0030]).
Regarding claim 18, Waid et al. wherein the rubbery blocks N of the multi-arm block copolymer having the formula Sq-Z comprise a conjugated diene selected from the group consisting of isoprene, butadiene or combinations thereof (page 2, paragraphs [0020], [0024]).
Regarding claim 19, Waid et al. teach wherein at least one of the glassy blocks of the multi-arm block copolymer having the formula Sq-Z is a monovinyl aromatic 
Regarding claim 20, Waid et al. teach wherein the first pressure sensitive adhesive comprises a) a linear block copolymer having the formula M – (G)p, wherein M is a rubbery block comprising a polymerized conjugated diene, a hydrogenated derivative of a polymerized conjugated diene, or combinations thereof (page 1, paragraph [0006], page 3, paragraphs [0036], [0037]); wherein each G is a glassy block comprising a polymerized monovinyl aromatic monomer (page 1, paragraph [0006]); and wherein p is 1 or 2 (page 3, paragraph [0036]); b) at least one hydrocarbon tackifier (page 1, paragraph [0007], page 3, paragraph [0043]); d) a multi-arm block copolymer having the formula Sq-Z, wherein (i) S represents an arm of the multi-arm block copolymer and each arm independently has the formula G-N, (ii) q represents the number of arms and is a whole number of at least 3, and (iii) Z is the residue of a multifunctional coupling agent (page 1, paragraph [0005]), wherein each N is a rubbery block comprising a polymerized conjugated diene, a hydrogenated derivative of a polymerized conjugated diene, or combinations thereof (page 2, paragraphs [0021], [0024]).
Waid et al. do not disclose wherein the first pressure sensitive adhesive comprises a) from 20 wt% to 80 wt% of a linear block copolymer having the formula M – (G)p, based on the weight of the first pressure sensitive adhesive; and b) from 20 wt% to 70 wt% of the hydrocarbon tackifier(s), based on the weight of the first pressure sensitive adhesive; c) from 3 wt% to 25 wt% of the (meth)acrylate copolymer, based on the weight of the first pressure sensitive adhesive; d) from 1 wt% to 15 wt% of the q-Z, based on the weight of the first pressure sensitive adhesive.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of a-d in Waid et al. in order to arrive at useful adhesives and tapes (Waid et al., page 1, paragraph [0003]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Waid et al. (US Patent Application No. 2010/0075132) in view of Nakayama et al. (US Patent Application No. 2013/0244013) and Shirai et al. (US Patent Application No. 2010/0080990), in further view of Jang et al. (US Patent Application No. 2014/0234612).
Waid et al., Nakayama et al., and Shirai et al. are relied upon as disclosed above.
Regarding claim 6, Nakayama et al. fail to teach wherein the polymeric foam comprises: a) from 60 to 100 wt% of (meth)acrylate ester monomers having a linear or branched alkyl group, based on the weight of the polymeric foam; b) optionally, from 0 to 40 wt% of acrylic acid monomer(s), based on the weight of the polymeric foam; and c) optionally, from 0 to 20 wt% of expandable microspheres, based on the weight of the polymeric foam.  However, Jang et al. teach a multilayer pressure adhesive assembly comprising a polymeric foam layer and a first pressure sensitive adhesive layer adjacent to the polymeric foam layer (page 1, paragraphs [0001], [0004]), wherein the polymeric foam comprises 85 wt% to 95 wt% of (meth)acrylate ester monomer having a linear 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the (meth)acrylate ester monomer and acrylic acid of Jang et al. in the polymeric foam of Waid et al. in order to prevent deterioration in cohesion (Jang et al., page 1, paragraph [0015]).



Response to Arguments
Applicant's arguments filed 6/30/2021 with respect to claims 1-13, 16-20 of record have been carefully considered but are deemed unpersuasive.
Applicant argues that the Office Action erroneously asserts that Nakayama et al. teaches the claim 1 feature of “the polymeric foam comprises a plurality of activated carbon particles distributed therein”.  In fact, Nakayama et al. only teaches to use a carbon black colorant such as “furnace black, channel black, acetylene black, thermal black, lamp black etc.”  The Examiner respectfully disagrees.  Nakayama et al. teach wherein the polymeric foam comprises a plurality of activated carbon particles distributed therein (page 9, paragraphs [0101], [0102], page 10, paragraph [0107]).  Paragraph [0107] clearly teaches the inclusion of activated carbon particles in the foam.
Applicant argues that no prior art reference cited in the Office Action discloses or even suggests the use of “activated” carbon particles, let alone as an absorbent material for volatile organic compounds in a psa assembly.  It is Examiner’s position that paragraph [0107] clearly teaches the inclusion of activated carbon particles in the foam.  Further, Applicant’s arguments are not commensurate in scope with the claims.  The instant claims make no reference to activated carbon particles as an absorbent material for volatile organic compounds.



Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/10/2021